Citation Nr: 0731028	
Decision Date: 10/02/07    Archive Date: 10/16/07	

DOCKET NO.  06-27 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.   

2.  Entitlement to service connection for asthma.   

3.  Entitlement to service connection for tinnitus.   

4.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1943 to 
January 1946.  He participated in battles and campaigns in 
Northern France, the Ardennes, the Rhineland, and in Central 
Europe.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
VARO in Reno, Nevada, that denied entitlement to the benefits 
sought.  

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2006), this case has been 
advanced on the Board's docket for good cause shown.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  

2.  The veteran's current hearing loss is reasonably 
attributable to his active service.  

3.  Any current tinnitus is not shown to be related to the 
veteran's active service.  

4.  Asthma is not shown in service or for years thereafter.  
Competent evidence of asthma attributable to service has not 
been presented.  

5.  Bronchitis is not shown in service or for years 
thereafter.  Competent evidence of bronchitis attributable to 
service has not been presented.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
reasonably been met.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).  

2.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

3.  Service connection for bronchitis is not warranted.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

3.  Service connection for asthma is not warranted.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA is applicable to this appeal.  The VCAA provisions 
include an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to the duty to assist the veteran with a claim.  In 
the instant case, the Board finds that VA has upheld its 
duties to the veteran under the VCAA.  

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), a VCAA notice must:  (1) inform a 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in its possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sanders v. 
Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA 
notice requirements); Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (same).  

Also, in March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those elements are:  (1) veterans status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

Communications of record from the RO satisfy these mandates.  
In communications dated in March 2005, May 2005, and 
October 2005, the veteran was informed as to what evidence 
was needed from him, how he could help, and how VA would help 
him in developing his claims.  He was informed that it was 
his responsibility to make sure VA received all requested 
records that were not in the possession of a Federal 
department or agency.  

With respect to the Dingess requirements, the veteran was 
provided with information as to the manner in which VA 
determines effective dates and disability ratings.  

VA has also satisfied its duty to assist the veteran under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The veteran had 
the opportunity to present testimony in his own behalf at a 
video conference hearing before the undersigned in 
August 2007.  A transcript of the hearing proceedings is of 
record and has been reviewed.  Attempts to locate his service 
medical records have been unsuccessful.  A January 2006 
Formal Finding of Federal Records Unavailability memorandum 
is of record.  Apparently, the veteran's military personnel 
records pertaining to alleged exposure to asbestos were 
involved in the 1973 fire at the National Personnel Records 
Center in St. Louis.  Additionally, an August 2006 Formal 
Finding of Federal Records Unavailability reveals that Social 
Security Administration records pertaining to the veteran 
reflect that any folder the Social Security Administration 
might have had had  been destroyed.  Accordingly, the Board 
is satisfied that VA has assisted the veteran in the 
development of his claims to the extent possible in 
accordance with the applicable laws and regulations.  

Pertinent Laws and Regulations

In general, service connection maybe granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word chronic.  
When the fact of chronicity in service (or during any 
applicable presumptive period) is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  

Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

There must be competent evidence showing:  (1) the existence 
of a current disability; (2) inservice incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and a disease or 
injury incurred or aggravated during active military service.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006); accord Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 
1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 3d 
1163, 1166 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  Disabled American Veterans, supra; Coburn, 
supra.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and any current 
disability can be satisfied with medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the current disorder and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 480 (1997).  

The Board notes that the veteran's service medical records 
are missing.  The Court has held that in cases where records 
once in the hands of the Government are lost, the Board has a 
heightened obligation to explain its findings and 
conclusions, and to consider carefully the benefit of the 
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The analysis below has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decisions, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F. 
3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and what this evidence shows, or fails 
to show, on the claims.  The veteran should not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
provide reasons for objecting evidence favorable to the 
veteran).  

Hearing Loss

With regard to the claim for service connection for hearing 
loss, the Board is aware of the veteran's report of discharge 
in which it was reflected he served as a truck driver during 
World War II and participated in battles and campaigns in 
Northern France, the Ardennes, the Rhineland, and Central 
Europe.  The Board accepts the veteran's testimony at the 
hearing and elsewhere in the record as consistent with the 
places, types, and circumstances of exposure to combat by his 
participation in these battles and campaigns.  38 U.S.C.A. 
§ 1154.  The Board therefore concludes that the veteran has 
presented satisfactory evidence of hearing loss during 
service.  The post service evidence establishes that there is 
bilateral hearing loss.  38 C.F.R. § 3.385.  

While there is no medical evidence of record associating the 
veteran's current hearing loss with his active service during 
World War II, based on the veteran's advanced age and the 
circumstances surrounding his service during World War II, 
the Board will not remand at this time.  The Board finds the 
evidence reasonably supports the claim and service connection 
for bilateral hearing loss is therefore granted.  In essence, 
the Board finds that the veteran has hearing loss that is 
reasonably attributable to his combat service.  38 U.S.C.A. 
§§ 1110, 1154.  

Service Connection for Tinnitus

As discussed above, the Board accepts the veteran's report of 
noise exposure during his World War II service as consistent 
with the nature and circumstances of his participation in the 
various battles and campaigns in the European Theater of 
Operations during World War II.  Again, in the absence of the 
service medical records, the Board concludes that the veteran 
has presented satisfactory evidence of noise exposure during 
service.  38 U.S.C.A. § 1154.  However, while the post 
service medical evidence establishes that the veteran has 
hearing loss,  the medical evidence does not reveal a 
diagnosis of tinnitus at any time.  In the absence of proof 
of a present disability, there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Caluza v. Brown, 7 Vet. App. 498 (1995) 
(recognizing that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability).  In the absence of any 
relevant medical findings indicating the presence of 
tinnitus, the evidence is against the claim with regard to 
this matter.  

Service Connection for a Chronic Lung Disability,
to Include Bronchitis and Asthma

The Board notes that there are no special laws or regulations 
with regard to claims for service connection for asbestos-
related diseases.  However, VA has issued administrative 
guidelines for consideration by regional offices when 
reviewing such claims.  These guidelines are currently found 
in VA Adjudication Procedure Manual M21-1, Part VI, Chapter 
7, Paragraph 7.21 (previously, the guidelines were in DVB 
Circular 21-88-8).  These guidelines provide, in part, that 
the clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal disease; 
the rating specialists are to develop any evidence of 
asbestos exposure before, during, and after service; and a 
determination must be made as to whether there is a 
relationship between the asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  Again, these guidelines are not a legal 
presumption for service connection.  See Ashford v. Brown, 
10 Vet. App. 120 (1997); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

In this regard, with respect to the veteran's claim of 
asbestos exposure in service, the Board notes that the 
veteran has not contended that he worked directly with 
asbestos in service and the evidence before the Board does 
not indicate that he did.  The veteran essentially contends 
that his exposure to asbestos resulted from his riding on 
ship transports and his being in areas of "storage, 
warehousing, and other areas that were commonplace to have 
had asbestos in them". (Transcript, page 4). 

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos, cement, sheet and pipe products, and so 
forth.  High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that M21-1, Part E I, Paragraph 
7.68 does not create a presumption of exposure to asbestos 
for any class of veterans.  Rather, M21-1 suggests that 
asbestos exposure is a fact to be determined from the 
evidence.  See Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 
2002).  Medical nexus evidence is required in claims for 
asbestos related disease related to alleged asbestos exposure 
in service.  VAOPGCPREC 04-00.  

Neither the veteran nor his representative has provided any 
substantive evidence of exposure to asbestos and their 
assertion of exposure amounts to no more than prohibited 
speculation.  See 38 C.F.R. § 3.102.  The nature of the 
veteran's duties is not such as one would commonly associate 
with exposure to asbestos.  

With regard to the claim for service connection, there is no 
medical evidence of record expressing an indication of a 
causal nexus between any current respiratory disorder, to 
include bronchitis and asthma, and the veteran's active 
service back in World War II.  The initial documentation of 
the presence of respiratory difficulties came many years 
following service discharge.  The initial manifestations of 
the disorders are too remote in time from service to support 
the claim that the conditions are related to service absent 
objective evidence to the contrary.  See Maxson v. Gober, 230 
F. 3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  Such evidence is 
not represented.  The veteran, his wife, and his 
representative are not competent to provide a medical opinion 
as to the cause of any current respiratory disorder, to 
include bronchitis and asthma.  Bostain v. West, 11 Vet. App. 
125 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 196 
(1997) (a lay person is generally not capable of opining on 
matters requiring medical knowledge).

  

Accordingly, service connection for bronchitis and for asthma 
is denied.  The evidence is not in equipoise and the benefit 
of the doubt doctrine therefore does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hearing loss is granted. To this 
extent, the appeal is allowed.

Service connection for tinnitus is denied.

Service connection for chronic bronchitis is denied.

Service connection for asthma is denied.  



	                        
____________________________________________
	CYNTHIA A. SKOW
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


